Citation Nr: 0630065	
Decision Date: 09/22/06    Archive Date: 10/04/06

DOCKET NO.  02-01 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an increased rating for degenerative joint 
disease of the left knee, currently evaluated as 20 percent 
disabling.

4. Entitlement to an increased rating for residuals of a left 
knee arthrotomy, currently evaluated as 10 percent disabling.

5.  Entitlement to an increased rating for a right knee 
disability, currently evaluated as 10 percent disabling.

6.  Entitlement to a compensable rating for residuals of a 
right wrist injury.





REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1976 to May 
1986.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
In that rating decision, the RO denied service connection for 
bilateral hearing loss and tinnitus, confirmed and continued 
10 percent ratings for the veteran's right and left knee 
disabilities, and confirmed and continued a zero percent 
rating for residuals of a right wrist injury.  The veteran 
duly appealed the RO's decisions.

Thereafter, in an August 2002 rating decision, the RO 
assigned separate 10 percent ratings for residuals of left 
knee arthrotomy and left knee degenerative joint disease.  
See VA O.G.C. Prec. Op. No. 23-97 (July 1, 1997), published 
at 62 Fed. Reg. 63,604 (1997) (holding that a claimant with 
service-connected arthritis and instability of the knee may 
be rated separately under Codes 5003 and 5257 so long as the 
evaluation of knee dysfunction under both codes does not 
amount to prohibited pyramiding under 38 C.F.R.§ 4.14).  In 
March 2006, the RO re-evaluated the veteran's left knee 
degenerative joint disease and held that a 20 percent 
disability rating was warranted.  Although an increased 
rating has been granted, the issues of entitlement to ratings 
in excess of 10 percent for left knee arthrotomy and in 
excess of 20 percent for left knee degenerative joint disease 
remain in appellate status, as the maximum schedular ratings 
have not been assigned.  AB v. Brown, 6 Vet. App. 35 (1993).

In December 2004, the Board remanded the matter for 
additional procedural and evidentiary development.



FINDINGS OF FACT

1.  The veteran has bilateral hearing loss that is 
attributable to his period of service.

2.  The veteran does not have tinnitus attributable in any 
way to service.

3.  The veteran's degenerative joint disease of the left knee 
is currently manifested by pain and crepitus.  Range of 
motion, at its worst, has been measured at 90 degrees of 
flexion, with pain beginning at 40 degrees.  No additional 
limitation of motion due to pain has been documented.

4.  The veteran's residuals of a left knee arthrotomy are 
manifested by subjective complaints of swelling and locking.   
There is no evidence of moderate recurrent subluxation or 
lateral instability.

5.  The veteran's right knee disability is manifested by 
complaints of pain on motion and very slight limitation of 
flexion.  There is no evidence of moderate recurrent 
subluxation or lateral instability.

6. The veteran's residuals of a right wrist injury are 
characterized by some limitation of motion and pain on 
motion.




CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing 
loss have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.385 (2006).

2.  The criteria for service connection for tinnitus have not 
been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2006).

3.  The criteria for an evaluation in excess of 20 percent 
for degenerative joint disease of the left knee have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.14, 4.40, 4.45, 4.59, 4.68, 4.71a, Diagnostic Codes 5010, 
5260, 5261 (2006).

4.  The criteria for an increased disability rating in excess 
of 10 percent for residuals of a left knee arthrotomy have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.68, 4.71a, Diagnostic Code 5257 (2006).

5.  The criteria for an evaluation in excess of 10 percent 
for a right knee disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.68, 4.71a, 
Diagnostic Code 5257 (2006).

6. The criteria for a 10 percent disability rating for 
residuals of a right wrist injury have been met.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. § 4.71a, Diagnostic Codes 5214, 5215 
(2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are examined.

First, VA has a duty to indicate which portion of information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf, which was 
accomplished by February 2004 and September 2004 letters.  

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a claim of 
service connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 484.

Despite any inadequate notice provided to the appellant, no 
prejudice results in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).   Particularly, the veteran has been afforded the 
information necessary to advance any contention by means of 
the February 2004 and September 2004 letters.  As such, the 
veteran was aware and effectively notified of information and 
evidence needed to substantiate and complete his claims.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

Because a preponderance of the evidence is against the claims 
of entitlement to service connection for tinnitus; 
entitlement to an increased rating for degenerative joint 
disease of the left knee, currently evaluated as 20 percent 
disabling; entitlement to an increased rating for residuals 
of a left knee arthrotomy, currently evaluated as 10 percent 
disabling; and entitlement to an increased rating for a right 
knee disability, currently evaluated as 10 percent disabling, 
any potentially contested issue regarding a downstream 
element is rendered moot.  With respect to the claims of 
entitlement to service connection for bilateral hearing loss 
and entitlement to a compensable rating for residuals of a 
right wrist injury, the Board notes that the veteran was 
notified of how to substantiate any downstream claims by 
means of an April 2006 letter.  Again, the veteran is not 
prejudiced by the Board's consideration of the pending issue.  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, the record contains two March 2006 supplemental 
statements of the case and a March 2006 rating decision 
following the February 2004 and September 2004 letters.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) 
(holding that a timing error can be cured when VA employs 
proper subsequent process).  

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim; this "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).   See 
Pelegrini, 18 Vet. App. at 121.  In this case, the principle 
underlying the "fourth element" has been fulfilled by the 
February 2004 and September 2004 letter.

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  The 
record contains the veteran's service medical records, VA 
outpatient reports, and VA examination reports dated in 
August 2000, June 2002, March 2005 and January 2006.  

Based on the foregoing, VA satisfied its duties to the 
veteran.



Laws and Regulations

Service Connection

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre- existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2006).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

Increased Ratings

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2006).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran. 38 C.F.R. § 4.3 (2006).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2004).  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2006).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that functional loss, supported by adequate pathology 
and evidenced by visible behavior of the veteran undertaking 
the motion, is recognized as resulting in disability.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 
4.40, 4.45 (2006).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court has held that compensation for service-connected 
injury is limited to those claims which show present 
disability and held: "Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary importance."  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

In exceptional cases where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  The governing norm in these exceptional cases 
is: a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent period of 
hospitalizations as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2006).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


Analysis

Hearing Loss and Tinnitus

The veteran claims entitlement to service connection for 
bilateral hearing loss and tinnitus.  He alleges that his 
hearing acuity decreased throughout his period of service.  

As to the veteran's claim of entitlement to service 
connection for bilateral hearing loss, impaired hearing will 
be considered a disability when the auditory threshold in any 
of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least 3 of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.

The veteran's DD Form 214 lists his specialty as watercraft 
operator.  Upon a December 1984 annual physical the veteran 
was diagnosed as having high frequency hearing loss.  On 
audiological evaluation, puretone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
----
10
10
25
20
LEFT
----
5
10
30
10

The veteran was again noted to have high frequency hearing 
loss in January 1985. On audiological evaluation, puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
----
10
5
20
15
LEFT
----
5
10
20
10

Upon discharge, on audiological evaluation in January 1986, 
puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
----
10
20
25
30
LEFT
----
5
10
15
15

Post-service VA treatment records demonstrate a diagnosis of 
mild sensorineural hearing loss in August 2000.  On 
audiological evaluation, puretone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
----
35
30
45
40
LEFT
----
20
30
40
45

On the March 2005 VA authorized audiological evaluation, 
puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
----
20
25
35
35
LEFT
----
10
30
40
40

Average puretone thresholds were 29 in the right ear and 30 
in the left ear.  Speech audiometry revealed speech 
recognition ability of 96 percent in the right ear and of 96 
percent in the left ear.  The veteran was diagnosed as having 
mild sensorineural high frequency right ear hearing loss and 
having mild to moderate sensorineural high frequency left ear 
hearing loss.  The examiner opined that it was less likely as 
not that the veteran's hearing loss was due to noise exposure 
or acoustic trauma while on active duty.  The examiner noted 
that the puretone threshold at the time of discharge did not 
meet VA criteria for disability.  

Upon review of the aforementioned medical evidence the Board 
holds that service connection is warranted for bilateral 
hearing loss.  Although, the veteran did not present at 
discharge with bilateral hearing loss that met the VA 
criteria for a disability, the service medical records do 
indicate fluctuations in his hearing and diagnoses of high 
frequency hearing loss.  Under the benefit-of-the-doubt rule, 
for the veteran to prevail, there need not be a preponderance 
of the evidence in his favor, but only an approximate balance 
of the positive and negative evidence.  In other words, the 
preponderance of the evidence must be against the claim for 
the benefit to be denied.  Gilbert, 1 Vet. App. at 54.  Given 
the evidence set forth above, such a conclusion cannot be 
made in this case.  Thus, service connection for bilateral 
hearing loss is warranted.

As to the veteran's claim of service connection for tinnitus, 
the Board finds that service connection is not warranted.  
The veteran's service medical records are silent as to 
complaints or a diagnosis of tinnitus.  Aside from the 
veteran's allegations, first indication of tinnitus in the 
medical evidence of record was in March 2005, nearly 20 years 
after his discharge from service.  It is noted that upon VA 
examination in March 2005, the veteran was unable to provide 
an estimated onset date or a description of circumstances 
that resulted in his tinnitus.  At that time, the examiner 
opined that the veteran's history and remarks did not suggest 
a nexus to noise exposure.  He also stated that it was less 
likely than not that the veteran's tinnitus was related to 
peripheral auditory dysfunction or noise exposure. He 
concluded that it was less likely as not that the complaint 
of tinnitus was a consequence of exposures or events on 
active duty.  The examiner noted that both the service 
medical and post-service treatment records were silent as to 
complaints or a diagnosis of tinnitus.  

The Board finds that the medical opinion discussed above is 
persuasive and assigns it great probative weight.  The 
opinion was rendered by a physician who actually examined the 
veteran.  In addition, the VA examiner gave a considered 
rationale and based his opinions on a complete review of the 
veteran's claims folder.  See Bloom v. West, 12 Vet. App. 
185, 187 (1999).

The Board notes that the only other evidence of record which 
contradicts the opinion is the opinion of the veteran.  
Although he has argued that his current tinnitus is related 
to service, such opinion is clearly a matter for an 
individual with medical knowledge and expertise.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, 
although the Board has considered the veteran's lay 
assertions, they do not outweigh the medical evidence of 
record.

As tinnitus was not shown in service or for many years 
thereafter, and because the probative evidence of record 
indicates that such disability is not causally related to the 
veteran's active service, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of service connection for tinnitus.  In conclusion, service 
connection is warranted for bilateral hearing loss, but not 
warranted for tinnitus.

Knees

The veteran alleges entitlement to increased disability 
ratings for his service-connected right and left knee 
disabilities.  The RO has evaluated the veteran's service-
connected left knee disability under two separate rating 
criteria.  The veteran's service-connected residuals of a 
left knee arthrotomy is rated as 10 percent disabling under 
Diagnostic Code 5257, pertaining to other impairment of the 
knee.  The veteran's degenerative joint disease of the left 
knee is rated as 20 percent disabling under Diagnostic Code 
5010, pertaining to degenerative arthritis.  The veteran's 
service-connected right knee disability is rated as 10 
percent disabling under Diagnostic Code 5257 pertaining to 
other impairment of the knee.  

VA Office of General Counsel has provided guidance concerning 
increased rating claims for knee disorders.  Separate 
disability ratings may be assigned for distinct disabilities 
resulting from the same injury so long as the symptomatology 
for one condition was not "duplicative of or overlapping 
with the symptomatology" of the other condition.  See 
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  VA General 
Counsel has stated that compensating a claimant for separate 
functional impairment under Diagnostic Code 5257 and 5003 
does not constitute pyramiding.  See VAOPGCPREC 23-97 (July 
1, 1997).

VA General Counsel held in VAOPGCPREC 23-97 that a veteran 
who has limited motion and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257, 
provided that a separate rating must be based upon additional 
disability.  When a knee disorder is already rated under 
Diagnostic Code 5257, the veteran must also have limitation 
of motion under Diagnostic Code 5260 or 5261 in order to 
obtain a separate rating for arthritis.  If the veteran does 
not at least meet the criteria for a zero percent rating 
under either of those codes, there is no additional 
disability for which a rating may be assigned.

In addition, the VA General Counsel has held that separate 
ratings may be assigned under DC 5260 and DC 5261 for 
disability of the same joint.  VAOPGCPREC 9-2005 (September 
17, 2005).

Traumatic arthritis substantiated by x-ray findings is to be 
rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2006).  Under Diagnostic Code 5003, 
degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  (DC 5200, etc.).  When limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.   Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, rate as follows:  With x-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbations, a 20 percent rating is warranted.  With X-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, a 10 percent evaluation is 
warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2006).

Diagnostic Code 5257 pertains to other impairment of the 
knee.  Under this provision, a 10 percent rating is warranted 
for slight impairment due to recurrent subluxation or lateral 
instability of the knee.  A 20 percent rating contemplates 
moderate impairment due to recurrent subluxation or lateral 
instability, and a maximum 30 percent rating is warranted for 
severe impairment of the knee.  

Diagnostic Code 5260 pertains to limitation of flexion.  
Under this provision, flexion limited to 60 degrees is 
noncompensable.  A 10 percent rating is warranted when 
flexion is limited to 45 degrees.  A 20 percent rating is 
warranted when flexion is limited to 30 degrees; and a 30 
percent rating is warranted when flexion limited to 15 
degrees.  

Diagnostic Code 5261 pertains to limitation of knee 
extension.  Under this provision, extension limited to 5 
degrees is noncompensable.  A 10 percent rating is warranted 
when extension is limited to 10 degrees.  A 20 percent rating 
is warranted when extension is limited to 15 degrees.  A 30 
percent rating is warranted when extension is limited to 20 
degrees.  A 40 percent rating is assigned when extension is 
limited to 30 degrees; and a 50 percent rating is assigned 
when extension is limited to 45 degrees.  

Normal range of motion of a knee is from zero degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II (2006).

The Board will initially address whether the veteran is 
entitled to a rating in excess of 20 percent for his service-
connected arthritis of the left knee.  The veteran's left 
knee arthritis is rated as 20 percent disabling due to 
limitation of extension under Diagnostic Code 5261.

In an effort to determine whether a higher evaluation may be 
assigned to the left knee arthritis, the Board has considered 
rating criteria based on limitation of motion and knee 
disabilities found in Diagnostic Codes 5260 and 5261, also 
under 38 C.F.R. § 4.71.  The Board notes that 38 C.F.R. §§ 
4.40 and 4.45 require the Board to consider a veteran's pain, 
swelling, weakness, and excess fatigability when determining 
the appropriate evaluation for a disability using the 
limitation of motion diagnostic codes.  See Johnson v. Brown, 
9 Vet. App. 7, 10 (1996).  The United States Court of Appeals 
for Veterans Claims (Court) interpreted these regulations in 
DeLuca v. Brown, 8 Vet. App. 202 (1995), and held that all 
complaints of pain, fatigability, etc., shall be considered 
when put forth by a veteran.  Thus, in accordance therewith, 
and in accordance with 38 C.F.R. § 4.59, which requires 
consideration of painful motion with any form of arthritis, 
the veteran's reports of pain have been considered in 
conjunction with the Board's review of the limitation of 
motion diagnostic codes.  Unfortunately, the evidence does 
not support the assignment of a rating in excess of 20 
percent based on limited and painful motion.

Throughout the pendency of this appeal, the veteran has 
submitted to several VA examinations dated in August 2000, 
June 2002, and January 2006.  Until January 2006, the 
veteran's left knee range of motion was essentially normal.  
The January 2006 examination noted the greatest amount of 
limitation of motion, wherein flexion was limited to 90 
degrees.  Both the June 2002 and January 2006 examiner 
indicated that there was pain on motion.  The January 2006 
indicated that the pain began at 40 degrees of flexion.  
Although the veteran has not exhibited limitation of flexion 
such that would warrant even a compensable evaluation, based 
on the evidence of painful motion beginning at 40 degrees, 
the Board will continue the 20 percent rating assigned under 
Diagnostic Code 5260, when given consideration of the 
provisions of 38 C.F.R. §§ 4.40 and 4.45.  See DeLuca v. 
Brown, 8 Vet. App. 202, 204 (1995).  

Regarding limitation of extension, the Board notes that, none 
of the aforementioned examinations documented any limitation 
of extension.  Thus, the veteran is not entitled to a 
separate rating due to loss of extension.  38 C.F.R. § 4.71a, 
DC 5261.

As to the veteran's service-connected left knee lateral 
instability, a 10 percent disability rating is currently 
assigned under 38 C.F.R. § 4.71a, DC 5257.  A 10 percent 
rating contemplates slight impairment due to recurrent 
subluxation or lateral instability.  A 20 percent rating is 
warranted for moderate impairment of the knee.  The August 
2000, June 2002, and January 2006 examinations have 
consistently noted crepitus; however, there is no medical 
evidence of moderate impairment of the knee.  Although a 
January 2001 orthopedic surgery consultation report indicated 
that the veteran was positive for McMurray's sign and 1+ 
anterior drawer and medial laxity, this has not been 
confirmed by VA examination.  The August 2000 and the June 
2002 examinations indicated that there is no evidence of 
McMurray's sign and characterized the collateral and cruciate 
ligaments and patella were stable.  Additionally, the January 
2006 examination demonstrated no evidence of instability.  
Aside from the veteran's subjective complaints of giving way 
and locking of his left knee, there is no medical evidence of 
recurrent subluxation or lateral instability.  Accordingly, a 
rating in excess of 10 percent is not warranted.

With respect to the veteran's service-connected right knee 
disability, a 10 percent disability rating is also assigned 
under 38 C.F.R. § 4.71a, DC 5257.  Throughout the pendency of 
this appeal, the veteran submitted to VA examinations in 
August 2000, June 2002, and January 2006.  Although the 
veteran has presented with subjective complaints of giving 
way and locking of his right knee, there is no medical 
evidence of record of recurrent subluxation or lateral 
instability.  The August 2000 and the June 2002 examinations 
indicated that there is no evidence of McMurray's sign and 
characterized the collateral and cruciate ligaments and 
patella were stable.  Accordingly, the Board finds that a 
rating in excess of a 10 percent rating is not warranted.   

The Board has also considered whether the veteran is entitled 
to a separate disability rating under any other applicable 
Diagnostic Code.  The veteran may not be rated separately 
under Diagnostic Codes 5003 because there is no x-ray 
evidence of right knee arthritis.  Additionally, in an effort 
to determine whether a higher evaluation may be assigned to 
the veteran's service-connected right knee disabilities, the 
Board also considered rating criteria based on limitation of 
motion and knee disabilities found in Diagnostic Codes 5260 
and 5261.  Based on the medical evidence of record, the Board 
finds that, at worst, the veteran's right knee flexion is 
limited to 80 degrees, which is still considerably greater 
than the criteria necessary for a compensable rating.  Thus, 
the veteran is not entitled to a separate rating due to loss 
of flexion.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  
Diagnostic Code 5261 is also not for application because none 
of the aforementioned examinations or VA treatment records 
documented any limitation of extension.  

In summary, the Board finds that the currently assigned 
evaluation of 10 percent assigned under Diagnostic Code 5257 
for residuals of a left knee arthrotomy and the separate 20 
percent rating for degenerative joint disease of the left 
knee properly reflect the veteran's left knee disability 
picture.  Additionally, the currently assigned evaluation of 
10 percent assigned under Diagnostic Code 5257 properly 
reflects the veteran's right knee disability picture.

The Board has also considered the provisions of 38 C.F.R. § 
3.321(b)(1), but notes that the veteran has not asserted, nor 
does the evidence suggest, that the regular schedular 
criteria are inadequate to evaluate his right and left knee 
disabilities.  There is no indication that his knee 
disabilities, in and of itself, are productive of marked 
interference with employment, necessitate frequent 
hospitalization, or that the manifestations associated with 
these disabilities are unusual or exceptional.  Thus, 
referral for consideration of extraschedular rating is not 
warranted.

Wrist

The evidence of record shows that the appellant is right-
handed, so impairment of his right wrist is rated as 
impairment of the major upper extremity.  Diagnostic Codes 
5214 and 5215 rate impairments of the wrist.  Under DC 5215, 
the only available schedular evaluation for limitation of 
motion of the wrist is 10 percent for either the minor or 
major extremity, and that requires either dorsiflexion of 
less than 15 degrees or palmar flexion limited in line with 
the forearm.  38 C.F.R. § 4.71a, DC 5215 (2006).  A 10 
percent rating is the maximum evaluation available under this 
diagnostic code.  In this instance, DC 5214 is not for 
application because the veteran has not been diagnosed as 
having right wrist ankylosis.

Normal range of motion of the wrist is: dorsiflexion 
(extension) to 70 degrees, palmar flexion to 80 degrees, 
ulnar deviation to 45 degrees, and radial deviation to 20 
degrees.  38 C.F.R. § 4.71, Plate I. 

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2006).

In addition, when evaluating joint disabilities rated on the 
basis of limitation of motion, VA may consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 
(2004); DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).

The veteran alleges that he is entitled to a compensable 
disability evaluation for his right wrist disability because 
he is unable to grasp strongly and his hands and fingers get 
cold and hurt even in warm weather.  The veteran was afforded 
VA examinations in August 2000, June 2002, and January 2006.  
In August 2000, range of motion was within normal limits are 
there was no evidence of definite weakness.  In June 2002, 
physical examination demonstrated a decrease in range of 
motion, dorsiflexion was to 45 degrees and palmar flexion was 
to 60 degrees; however, range of motion studies of the left 
wrist elicited the same results.  At that time, movement of 
the right wrist did not seem to be painful.  The examiner 
noted that the small musculature of the hand and fingers 
appeared to be functionally normal and the veteran had a good 
grasp and no loss of movement if the fingers.  

Upon VA examination in January 2006, there was pain on motion 
with certain movements.  Dorsiflexion was to 70 degrees.  
Palmar flexion was to 45 degrees, with pain at 20 degrees.  
Ulnar deviation was to 20 degrees.  Radial deviation was to 
20 degrees, with pain at 10 degrees.  In light of the 
veteran's subjective complaints together with the objective 
evidence of limitation of motion and pain on motion, the 
Board finds that the veteran's right wrist disability more 
nearly approximates a 10 percent rating under Diagnostic Code 
5215.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  This is the 
maximum schedular evaluation available for his right wrist 
disability.  



ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is denied.

A disability rating in excess of 10 percent for residuals of 
a left knee arthrotomy is denied.

A disability rating in excess of 20 percent for degenerative 
joint disease of the left knee is denied.

A disability rating in excess of 10 percent for a right knee 
disability is denied.

A disability rating of 10 percent for residuals of a right 
wrist injury is granted.




____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


